 



Exhibit 10.21

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITY.

Original Issue Date: April 20, 2005

$2,000,000

9% SENIOR SECURED DEBENTURE
DUE APRIL 20, 2008

     THIS 9% SECURED DEBENTURE is one of a series of duly authorized and issued
9% Senior Secured Debentures of Brillian Corporation, a Delaware corporation,
having a principal place of business at 1600 N. Desert Drive, Tempe, AZ 85281
(the “Company”), designated as its 9% Senior Secured Debenture, due April 20,
2008 (the “Debentures”).

     FOR VALUE RECEIVED, the Company promises to pay to Regenmacher Holdings
Ltd. or its registered assigns (the “Holder”), the principal sum of $2,000,000
on April 20, 2008 or such earlier date as the Debentures are required or
permitted to be repaid as provided hereunder (the “Maturity Date”), and to pay
interest to the Holder on the then outstanding principal amount of this
Debenture in accordance with the provisions hereof. This Debenture is subject to
the following additional provisions:

     Section 1.  Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Debenture: (a) capitalized terms not otherwise defined
herein have the meanings given to such terms in the Purchase Agreement, and
(b) the following terms shall have the following meanings:

     “Bankruptcy Event” means any of the following events: (a) the Company or
any Significant Subsidiary (as such term is defined in Rule 1.02(s) of
Regulation S-X) thereof commences a case or other proceeding under any
bankruptcy, reorganization, arrangement, adjustment of debt, relief of debtors,
dissolution, insolvency or liquidation

1



--------------------------------------------------------------------------------



 



or similar law of any jurisdiction relating to the Company or any Significant
Subsidiary thereof; (b) there is commenced against the Company or any
Significant Subsidiary thereof any such case or proceeding that is not dismissed
within 60 days after commencement; (c) the Company or any Significant Subsidiary
thereof is adjudicated insolvent or bankrupt or any order of relief or other
order approving any such case or proceeding is entered; (d) the Company or any
Significant Subsidiary thereof suffers any appointment of any custodian or the
like for it or any substantial part of its property that is not discharged or
stayed within 60 days; (e) the Company or any Significant Subsidiary thereof
makes a general assignment for the benefit of creditors; (f) the Company or any
Significant Subsidiary thereof calls a meeting of its creditors with a view to
arranging a composition, adjustment or restructuring of its debts; or (g) the
Company or any Significant Subsidiary thereof, by any act or failure to act,
expressly indicates its consent to, approval of or acquiescence in any of the
foregoing or takes any corporate or other action for the purpose of effecting
any of the foregoing.

     “Business Day” means any day except Saturday, Sunday and any day which
shall be a federal legal holiday in the United States or a day on which banking
institutions in the State of New York are authorized or required by law or other
government action to close.

     “Change of Control Transaction” means the occurrence after the date hereof
of any of (i) an acquisition after the date hereof by an individual or legal
entity or “group” (as described in Rule 13d5(b)(1) promulgated under the
Exchange Act) of effective control (whether through legal or beneficial
ownership of capital stock of the Company, by contract or otherwise) of in
excess of 50% of the voting securities of the Company, or (ii) a replacement at
one time or within a one year period of more than one-half of the members of the
Company’s board of directors which is not approved by a majority of those
individuals who are members of the board of directors on the date hereof (or by
those individuals who are serving as members of the board of directors on any
date whose nomination to the board of directors was approved by a majority of
the members of the board of directors who are members on the date hereof), or
(iii) the execution by the Company of an agreement to which the Company is a
party or by which it is bound, providing for any of the events set forth above
in (i) or (ii).

     “Commission” means the Securities and Exchange Commission.

     “Common Stock” means the common stock, par value $0.001 per share, of the
Company and stock of any other class into which such shares may hereafter have
been reclassified or changed.

     “Effectiveness Period” shall have the meaning given to such term in the
Registration Rights Agreement.

     “Eligible Receivables” means open Receivables, less than 60 days past due,
arising in the normal course of Company’s business which are and at all times
shall

2



--------------------------------------------------------------------------------



 



continue to be acceptable to Holder in all respects, as determined in its sole
discretion exercised reasonably and in good faith. No Receivable which has
become ineligible or is due from an Affiliate shall be deemed to be an Eligible
Receivable.

     “Event of Default” shall have the meaning set forth in Section 6.

     “Exchange Act” means the Securities Exchange Act of 1934, as amended.

     “Fundamental Transaction” shall mean (A) the Company effects any merger or
consolidation of the Company with or into another Person, (B) the Company
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (C) any tender offer or exchange offer (whether by the
Company or another Person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (D) the Company effects any reclassification of the Common
Stock or any compulsory share exchange pursuant to which the Common Stock is
effectively converted into or exchanged for other securities, cash or property.

     “Late Fees” shall have the meaning set forth in the second paragraph to
this Debenture.

     “Original Issue Date” shall mean the date of the first issuance of the
Debentures regardless of the number of transfers of any Debenture and regardless
of the number of instruments which may be issued to evidence such Debenture.

     “Person” means a corporation, an association, a partnership, organization,
a business, an individual, a government or political subdivision thereof or a
governmental agency.

     “Purchase Agreement” means the Securities Purchase Agreement, dated as of
the date hereof, to which the Company and the original Holder are parties, as
amended, modified or supplemented from time to time in accordance with its
terms.

     “Receivables” means open accounts whether or not matured and whether or not
executory, contract rights, chattel paper, notes, rental receivables, tax
refunds, installment payment obligations and other obligations for the payment
of money payable to Company, and contracts, documents, invoices and other
instruments evidencing the same, which Receivables are created or otherwise
arise out of the sale of merchandise or the supplying of services by Company in
the regular course of its business and any of Company’s other assets or property
defined under the Uniform Commercial Code of New York as accounts, general
intangibles, chattel paper or instruments, and all cash and non-cash proceeds
thereof, and all security therefor and guaranties and credit enhancements
(including but not limited to letters of credit) thereof, and all of Company’s
rights present or future to any property sold or leased which is represented
thereby.

3



--------------------------------------------------------------------------------



 



     “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of the date of the Purchase Agreement, to which the Company and the
original Holder are parties, as amended, modified or supplemented from time to
time in accordance with its terms.

     “Registration Statement” means a registration statement meeting the
requirements set forth in the Registration Rights Agreement, covering among
other things the resale of the Warrant Shares and naming the Holder as a
“selling stockholder” thereunder.

     “Subsidiary” shall have the meaning given to such term in the Purchase
Agreement.

     Section 2.  Interest.

     a) Payment of Interest in Cash. The Company shall pay interest, in cash, to
the Holder on the then outstanding principal amount of this Debenture at the
rate of 9% per annum, payable monthly, in arrears, on the last day of each month
for the period beginning on the Initial Issuance Date and ending on the Maturity
Date or such time when this Debenture is paid or prepaid in full (except that,
if any such date is not a Business Day, then such payment shall be due on the
next succeeding Business Day) (each such date, an “Interest Payment Date”).

     b) Interest Calculations. Interest shall be calculated on the basis of a
360-day year and shall accrue daily commencing on the Original Issue Date until
payment in full of the principal sum, together with all accrued and unpaid
interest and other amounts which may become due hereunder, has been made.
Interest hereunder will be paid to the Person in whose name this Debenture is
registered on the records of the Company regarding registration and transfers of
Debentures (the “Debenture Register”).

     c) Late Fee. All overdue accrued and unpaid interest to be paid hereunder
shall entail a late fee at the rate of 18% per annum (or such lower maximum
amount of interest permitted to be charged under applicable law) (“Late Fee”)
which will accrue daily, from the date such interest is due hereunder through
and including the date of payment.

     d) Prepayment. The Company may prepay all or any portion of the principal
amount of this Debenture without the prior written consent of the Holder at any
time.

     Section 3. Registration of Transfers and Exchanges.

     a) Different Denominations. This Debenture is exchangeable for an equal
aggregate principal amount of Debentures of different authorized denominations,
as requested by the Holder surrendering the same. No service charge will be made
for such registration of transfer or exchange.

4



--------------------------------------------------------------------------------



 



     b) Investment Representations. This Debenture has been issued subject to
certain investment representations of the original Holder set forth in the
Purchase Agreement and may be transferred or exchanged only in compliance with
the Purchase Agreement and applicable federal and state securities laws and
regulations.

     c) Reliance on Debenture Register. Prior to due presentment to the Company
for transfer of this Debenture, the Company and any agent of the Company may
treat the Person in whose name this Debenture is duly registered on the
Debenture Register as the owner hereof for the purpose of receiving payment as
herein provided and for all other purposes, whether or not this Debenture is
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.

     Section 4.  Intentionally Omitted.

     Section 5.  Negative Covenants. So long as any portion of this Debenture is
outstanding, the Company will not and will not permit any of its Subsidiaries to
directly or indirectly:

     a) enter into, create, incur, assume or suffer to exist any indebtedness or
liens of any kind, on or with respect to any of its property or assets now owned
or hereafter acquired or any interest therein or any income or profits therefrom
without the prior consent of the Holder, which consent may be withheld in the
sole discretion of the Holder; provided, that no consent of the Holder shall be
required if this Debenture shall be prepaid in its entirety in accordance with
Section 2(d) contemporaneously with the incurrence of such other indebtedness.
The foregoing prohibition shall not be interpreted to apply to trade accounts
payable or capital lease or purchase money security interests in particular
items of equipment purchased by the Company after the date hereof (each a
“Permitted Lien”).

     b) amend its certificate of incorporation, bylaws or to her charter
documents so as to adversely affect any rights of the Holder;

     c) repay, repurchase or offer to repay, repurchase or otherwise acquire
more than a de minimis number of shares of its Common Stock or other equity
securities or as otherwise permitted by the Transaction Documents; or

     d) enter into any agreement with respect to any of the foregoing.

     Section 6.  Events of Default.

     a) “Event of Default”, wherever used herein, means any one of the following
events (whatever the reason and whether it shall be voluntary or involuntary or
effected by operation of law or pursuant to any judgment, decree or order of any
court, or any order, rule or regulation of any administrative or governmental
body):

5



--------------------------------------------------------------------------------



 



     i. any default in the payment of (A) the principal amount of any Debenture,
or (B) interest (including Late Fees) on, or liquidated damages in respect of,
any Debenture, in each case free of any claim of subordination, as and when the
same shall become due and payable (whether on the Maturity Date or by
acceleration or otherwise) which default, solely in the case of an interest
payment or other default under clause (B) above, is not cured, within 3 Business
Days;

     ii. the Company shall fail to observe or perform any other covenant or
agreement contained in this Debenture or any of the other Transaction Documents
which failure is not cured, if possible to cure, within the earlier to occur of
(A) 5 Business Days after notice of such default sent by the Holder or by any
other Holder and (B)10 Business Days after the Company shall become or should
have become aware of such failure;

     iii. a default or event of default (subject to any grace or cure period
provided for in the applicable agreement, document or instrument) shall occur
under (A) any of the Transaction Documents other than the Debentures, or (B) any
other material agreement, lease, document or instrument to which the Company or
any Subsidiary is bound;

     iv. any representation or warranty made herein, in any other Transaction
Document, in any written statement pursuant hereto or thereto, or in any other
report, financial statement or certificate made or delivered to the Holder or
any other holder of Debentures shall be untrue or incorrect in any material
respect as of the date when made or deemed made, which such misrepresentation,
omission or inaccuracy could materially impact the ability of the Company to
comply with its obligations under this Debenture or the Security Agreement;

     v. there shall have occurred a Bankruptcy Event;

     vi. the Company or any Subsidiary shall default in any of its obligations
under any mortgage, credit agreement or other facility, indenture agreement,
factoring agreement or other instrument under which there may be issued, or by
which there may be secured or evidenced any indebtedness for borrowed money or
money due under any long term leasing or factoring arrangement of the Company in
an amount exceeding $100,000, whether such indebtedness now exists or shall
hereafter be created and such default shall result in such indebtedness becoming
or being declared due and payable prior to the date on which it would otherwise
become due and payable.

     vii. the Company shall be a party to any Change of Control Transaction or
Fundamental Transaction, shall agree to sell or dispose of all or in excess of
33% of its assets in one or more transactions (whether or not such sale would
constitute a Change of Control Transaction) or shall redeem or repurchase more
than a de minimis number of its outstanding shares of Common Stock or

6



--------------------------------------------------------------------------------



 



other equity securities of the Company (other than repurchases of shares of
Common Stock or other equity securities of departing officers and directors of
the Company; provided such repurchases shall exceed $100,000, in the aggregate,
for all officers and directors during the term of this Debenture);

     viii. the Company shall fail for any reason to pay in full the amount of
cash due pursuant to a Buy-In of the Warrant within 5 days after notice therefor
is delivered hereunder or shall fail to pay all amounts owed on account of an
Event of Default within five days of the date due;

     ix. the Company shall fail to have available a sufficient number of
authorized and unreserved shares of Common Stock to issue to such Holder upon
exercise of the Warrants in full;

     x. the Company shall redeem more than a de minimis number of Common Stock
Equivalents; and

     xi. the Company shall fail, at any time, to have a perfected, first
priority security interest in all Collateral (as defined in the Security
Agreement) and all other assets pledged to Holder as security for the loan
evidenced by this Debenture.

     b) Remedies Upon Event of Default. If any Event of Default occurs, the full
principal amount of this Debenture, together with interest and other amounts
owing in respect thereof, to the date of acceleration shall become, at the
Holder’s election, immediately due and payable in cash. Commencing 5 days after
the occurrence of any Event of Default that results in the eventual acceleration
of this Debenture, the interest rate on this Debenture shall accrue at the rate
of 18% per annum, or such lower maximum amount of interest permitted to be
charged under applicable law. All Debentures for which the full amount hereunder
shall have been paid in accordance herewith shall promptly be surrendered to or
as directed by the Company. The Holder need not provide and the Company hereby
waives any presentment, demand, protest or other notice of any kind, and the
Holder may immediately and without expiration of any grace period enforce any
and all of its rights and remedies hereunder and all other remedies available to
it under applicable law. Such declaration may be rescinded and annulled by
Holder at any time prior to payment hereunder and the Holder shall have all
rights as a Debenture holder until such time, if any, as the full payment under
this Section shall have been received by it. No such rescission or annulment
shall affect any subsequent Event of Default or impair any right consequent
thereon.

     Section 7.  Intentionally Omitted.

     Section 8.  Miscellaneous.

7



--------------------------------------------------------------------------------



 



     a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holders hereunder shall be in writing and delivered personally,
by facsimile, sent by a nationally recognized overnight courier service,
addressed to the Company, at the address set forth above, facsimile number
602-389-8869, Attn: Chief Financial Officer or such other address or facsimile
number as the Company may specify for such purposes by notice to the Holders
delivered in accordance with this Section. Any and all notices or other
communications or deliveries to be provided by the Company hereunder shall be in
writing and delivered personally, by facsimile, sent by a nationally recognized
overnight courier service addressed to each Holder at the facsimile telephone
number or address of such Holder appearing on the books of the Company, or if no
such facsimile telephone number or address appears, at the principal place of
business of the Holder. Any notice or other communication or deliveries
hereunder shall be deemed given and effective on the earliest of (i) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section prior to 5:30 p.m. (New
York City time), (ii) the date after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile telephone number
specified in this Section later than 5:30 p.m. (New York City time) on any date
and earlier than 11:59 p.m. (New York City time) on such date, (iii) the second
Business Day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given.

     b) Absolute Obligation. Except as expressly provided herein, no provision
of this Debenture shall alter or impair the obligation of the Company, which is
absolute and unconditional, to pay the principal of, interest and liquidated
damages (if any) on, this Debenture at the time, place, and rate, and in the
coin or currency, herein prescribed. This Debenture is a direct debt obligation
of the Company. This Debenture ranks pari passu with all other Debentures now or
hereafter issued under the terms set forth herein.

     c) Security Interest. This Debenture is a direct debt obligation of the
Company and, pursuant to the Security Documents, is secured by a first priority
security interest in all of the assets of the Company and certain other
collateral for the benefit of the Holders.

     d) Lost or Mutilated Debenture. If this Debenture shall be mutilated, lost,
stolen or destroyed, the Company shall execute and deliver, in exchange and
substitution for and upon cancellation of a mutilated Debenture, or in lieu of
or in substitution for a lost, stolen or destroyed Debenture, a new Debenture
for the principal amount of this Debenture so mutilated, lost, stolen or
destroyed but only upon receipt of evidence of such loss, theft or destruction
of such Debenture, and of the ownership hereof, and indemnity, if requested, all
reasonably satisfactory to the Company.

     e) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to

8



--------------------------------------------------------------------------------



 



the principles of conflicts of law thereof. Each party agrees that all legal
proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by any of the Transaction Documents (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced in the state and federal
courts sitting in the City of New York, Borough of Manhattan (the “New York
Courts”). Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the New York Courts for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, or such New York Courts are improper or
inconvenient venue for such proceeding. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof via registered or certified
mail or overnight delivery (with evidence of delivery) to such party at the
address in effect for notices to it under this Debenture and agrees that such
service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Debenture or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of this Debenture,
then the prevailing party in such action or proceeding shall be reimbursed by
the other party for its attorneys fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such action or
proceeding.

     f) Waiver. Any waiver by the Company or the Holder of a breach of any
provision of this Debenture shall not operate as or be construed to be a waiver
of any other breach of such provision or of any breach of any other provision of
this Debenture. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Debenture on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Debenture. Any waiver
must be in writing.

     g) Severability. If any provision of this Debenture is invalid, illegal or
unenforceable, the balance of this Debenture shall remain in effect, and if any
provision is inapplicable to any person or circumstance, it shall nevertheless
remain applicable to all other persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates
applicable laws governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum permitted rate of interest.
The Company covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law or other law which
would prohibit or forgive the Company from paying all or any portion of the
principal of or interest on this Debenture as contemplated herein, wherever
enacted, now or at any

9



--------------------------------------------------------------------------------



 



time hereafter in force, or which may affect the covenants or the performance of
this indenture, and the Company (to the extent it may lawfully do so) hereby
expressly waives all benefits or advantage of any such law, and covenants that
it will not, by resort to any such law, hinder, delay or impeded the execution
of any power herein granted to the Holder, but will suffer and permit the
execution of every such as though no such law has been enacted.

     h) Next Business Day. Whenever any payment or other obligation hereunder
shall be due on a day other than a Business Day, such payment shall be made on
the next succeeding Business Day.

     i) Headings. The headings contained herein are for convenience only, do not
constitute a part of this Debenture and shall not be deemed to limit or affect
any of the provisions hereof.

     j) Usury. To the extent it may lawfully do so, the Company hereby agrees
not to insist upon or plead or in any manner whatsoever claim, and will resist
any and all efforts to be compelled to take the benefit or advantage of, usury
laws wherever enacted, now or at any time hereafter in force, in connection with
any claim, action or proceeding that may be brought by any Purchaser in order to
enforce any right or remedy under any Transaction Document. Notwithstanding any
provision to the contrary contained in any Transaction Document, it is expressly
agreed and provided that the total liability of the Company under the
Transaction Documents for payments in the nature of interest shall not exceed
the Maximum Rate, and, without limiting the foregoing, in no event shall any
rate of interest or default interest, or both of them, when aggregated with any
other sums in the nature of interest that the Company may be obligated to pay
under the Transaction Documents exceed such Maximum Rate. It is agreed that if
the maximum contract rate of interest allowed by law and applicable to the
Transaction Documents is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to the
Transaction Documents from the effective date of such increase or decrease
forward, unless such application is precluded by applicable law. If under any
circumstances whatsoever, interest in excess of the Maximum Rate is paid by the
Company to any Purchaser with respect to indebtedness, if any, evidenced by the
Transaction Documents, such excess shall be applied by such Purchaser to the
unpaid principal balance of any such indebtedness or be refunded to the Company,
the manner of handling such excess to be at such Purchaser’s election in the
event any principal amount remains outstanding.

*********************

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Debenture to be duly
executed by a duly authorized officer as of the date first above indicated.

            BRILLIAN CORPORATION
      By:           Name:   Wayne A. Pratt        Title:   Vice President and
Chief Financial Officer     

11